Dear Mr. Gegenheimer:
I am writing in response to your request for an Attorney General Opinion concerning the status of certain motor vehicle and traffic violations.  You asked the following question:
     Whether La. R.S. 14:98, driving while intoxicated; La. R.S.  14:99, reckless operation of a vehicle; La. R.S. 14:100, hit and run driving; and Title 32 traffic violations are misdemeanor offenses against the State of Louisiana?
As defined in La. R.S. 14:2(4), a "felony" is "any crime for which an offender may be sentenced to death or imprisonment at hard labor."  In contrast, a misdemeanor is "any crime other than a felony."  La. R.S. 14:2(6).
The first and second convictions of a D.W.I. are misdemeanors. La. R.S. 14:98.  When a person is convicted for either third or fourth offense operating a vehicle while intoxicated, the violations are felony offenses.  On a third conviction, the offender shall be imprisoned with or without hard labor for a minimum of one year and a maximum of five years and may be fined not more than two thousand dollars.  On a fourth conviction, the offender shall be sentenced to hard labor for a minimum of ten years and a maximum of thirty years.  In order for the third or fourth violations to be classified as felonies, the previous convictions must have occurred within a five year period of the instant offense.  However, periods of time during which the offender was incarcerated are excluded in computing the five-year period.  La. R.S. 14:98.
Any violation pertaining to reckless driving under La. R.S.14:99 is a misdemeanor.
A hit and run violation can be either a misdemeanor or a felony depending upon whether the victim dies or is seriously injured. La. R.S. 14:100. When the violation does not cause death or serious bodily injury, the offense is considered a misdemeanor. La. R.S. 14:100 C(1).  Accordingly, the offender shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.  If, however, the violation involves death or serious bodily injury, the offender shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than five years, or both.  La. R.S.14:100 C(2).  In the latter instance, the violation would constitute a felony.
Title 32 of the Louisiana Revised Statutes provides a listing of traffic violations and the applicable sentencing provisions. Traffic violations are considered misdemeanors.  As noted above, in the instances where the offender can possibly be sentenced to death or imprisonment at hard labor, the offense is considered a felony.  In all other cases, the violation is considered a misdemeanor.
I hope this information sufficiently answers your question.  If you have any further questions, please do not hesitate to contact our office.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: KAREN L. GODWIN Assistant Attorney General
RPI:KLG:ckj